Citation Nr: 0423548	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for the loss of teeth.

2.  Basic eligibility for outpatient dental treatment.

3.  Entitlement to service connection for vertigo, claimed as 
secondary to the service-connected bilateral hearing loss.

4.  Entitlement to an increased (compensable) rating for the 
service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1947 to January 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 RO rating decision which denied 
eligibility for dental treatment; a May 2000 RO rating 
decision which denied a compensable rating for the service-
connected hearing loss; and a February 2001 RO rating 
decision which denied service connection for vertigo.

The veteran testified at a personal hearing before a Veterans 
Law Judge sitting in Washington, DC in March 2002.  As that 
Veterans Law Judge has since left the Board, the veteran 
exercised his right to testify at a subsequent personal 
hearing, which took place before the undersigned Veterans Law 
Judge sitting in Washington DC, in August 2003.  Copies of 
both hearing transcripts are associated with the claims file.  

Although not separately developed by the RO, the issue of 
service connection for the loss of teeth is considered 
separately herein, as it is implicit in the claim for basic 
eligibility for outpatient dental treatment.

The issues of entitlement to an increased (compensable) 
rating for the service-connected hearing loss and entitlement 
to service connection for vertigo, claimed as secondary to 
the service-connected hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is shown to have chronic periodontal disease 
which was incurred during service, and which resulted in a 
full extraction of all teeth, replaced with full dentures in 
1962, more than 180 days after entering service.  

2.  The preponderance of the competent and probative evidence 
of record indicates that the loss of the veteran's teeth was 
not due to combat wound or trauma.

3.  The veteran was not a prisoner of war during service, his 
service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and he is not a Chapter 31 
vocational rehabilitation trainee.

4.  The veteran was discharged from active duty in 1967 and 
filed his initial claim of service connection for dental 
treatment in 1996, more than one year after discharge from 
service.


CONCLUSIONS OF LAW

1.  The veteran is not currently shown to have a dental 
condition due to trauma that was incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).

2.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2003).

3.  The loss of the veteran's teeth was incurred during 
service.  38 C.F.R. § 3.381 (2003).

4.  The criteria for service connection for missing teeth for 
outpatient treatment purposes (eligibility for dental 
treatment) have not been met.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000


At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the November 
1999 rating decision, February 2000 Statement of the Case, 
the September 2001 Supplemental Statement of the Case and the 
Duty to Assist letter sent to the veteran in October 2002, 
the veteran was notified of what information was necessary to 
substantiate his claim, as well as whether he, or VA, bore 
the burden of producing or obtaining the evidence.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  
38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  In a case such as this one, where the 
law and not the evidence is dispositive, an examination would 
serve no useful purpose with regard to the claim of 
eligibility for dental treatment.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) recently decided the case of Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  This case held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA was enacted during the 
pendency of the appeal, and after the RO's issuance of the 
November 1999 initial unfavorable AOJ decision.  A Duty to 
Assist letter was provided to the veteran in October 2002, 
subsequent to the November 1999 initial unfavorable AOJ 
decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notices do not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

However, since the disability rating claim involving the 
issue of service connection (eligibility) for dental 
treatment was filed in 1999 and the initial adverse rating 
decision in question was rendered in 1999, one year prior to 
the enactment of the Veterans Claims Assistance Act of 2000, 
a VCAA notice simply could not have been provided the 
appellant prior to the initial unfavorable RO decision.  
Thus, a pre-adjudication VCAA notice was not possible in the 
instant case.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Through the rating decisions, Statement of the Case (SOC), as 
well as correspondence to the veteran, guidance was provided 
to the veteran with respect to the evidence necessary to 
substantiate his claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.


II.  Factual Background

The veteran seeks eligibility for dental treatment.  A 
careful review of the veteran's service medical records 
reflects that the veteran entered service in 1947 and had all 
of his teeth extracted in 1962 due to chronic periodontal 
disease.  He received dental treatment in service including a 
full set of dentures.  

In September 1996, the veteran submitted a claim of service 
connection for dental trauma.  In an August 1997 rating 
decision, the RO denied service connection for dental trauma, 
based on a finding that the service medical records were 
negative for a dental injury due to in-service trauma.  

In November 1999, the veteran submitted another claim of 
service connection for dental trauma, seeking only 
eligibility for treatment of his dental condition.  The RO 
initially adjudicated this claim on a new and material 
evidence basis.  Then, in the September 2001 Statement of the 
Case, the RO determined that the veteran's claim was 
previously erroneously interpreted as a claim to reopen the 
issue of dental trauma.

At his personal hearing in March 2002, the veteran testified 
that he had no dental problems prior to service and that he 
developed chronic disease in service which resulted in a full 
extraction and a full set of dentures in 1962, more than 180 
days after entering service.  The veteran asserts that in 
light of the foregoing, he is eligible for dental treatment 
under 38 C.F.R. § 3.381 (2003). 


III.  Legal Analysis

The Board notes that selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  The substance of the old and new regulations, 
as applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (February 24, 1997) (proposed 
rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final rule) 
("This amendment clarifies requirements for service 
connection for dental conditions...").

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).  Under amended VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, as provided in 
38 C.F.R. § 17.161 (2003).  38 C.F.R. § 3.381(a) (2003).

The Board concludes that the change in regulation was not 
prejudicial to the veteran, since the change in regulation 
has no effect on the outcome of his claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
change.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Replaceable missing teeth will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a) (2002).  Outpatient dental 
treatment may be authorized by the chief of dental services 
for beneficiaries to the extent prescribed and in accordance 
with the applicable classification and provisions set forth 
in the regulation.  38 C.F.R. § 17.161 (2003).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  38 C.F.R. § 3.381(b) 
(2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2003).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2003).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 
38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161 (2003).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  
38 U.S.C.A.§  1712(b)(1)(A) (West 2002); 38 C.F.R. § 
17.161(a) (2003).

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II(1)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II(2)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II(a)--those having a service-connected non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma.  For the purpose of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during service. 
VAOPGCPREC 5-97.

Class II(b)--those having a service-connected non-compensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days;

Class II(c)--those who were prisoners of war for 90 days or 
more;

Class IIR (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2003).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2003).

In the veteran's application for VA compensation benefits, he 
described the disease or injury for which the claim was made, 
and stated that he was submitting the application because he 
needed new dentures maintained.  His claim was interpreted by 
the RO as a claim for service connection due to dental trauma 
for loss of his teeth.  However, the RO later determined that 
the veteran's claim encompassed entitlement to service 
connection for loss of teeth as well as entitlement to VA 
dental treatment.

The veteran's service medical records reflect that the 
veteran developed periodontal disease during service and 
eventually had all of his teeth extracted in 1962.  An 
impression was made for a full set of dentures, indicating 
that at that point in time all of his remaining teeth had 
been extracted.  The service medical records are silent for 
any complaints or clinical findings pertaining to a combat 
injury or trauma to the mouth or teeth, and the veteran does 
not claim otherwise.  On separation from active duty in 
January 1967, the veteran was shown to be missing all of his 
teeth.

The veteran's service records do not reflect any combat, nor 
was he held as a prisoner of war at any time.  The veteran 
does not appear to contend otherwise.

In accordance with 38 C.F.R. § 3.381, the veteran is entitled 
to service connection for each tooth extracted more than 180 
days after entering active duty.  According to the August 
1966 separation examination, all of the veteran's teeth were 
extracted in 1962.  The veteran entered service in January 
1947 which was over 14 years (or over 180 days) earlier.  The 
Board finds, therefore, that the veteran is entitled to non-
compensable service connection for the extraction of all 
teeth.

Because the veteran is seeking VA treatment for the loss of 
his teeth, however, the analysis does not end there.

Pursuant to 38 C.F.R. § 4.150, the loss of teeth is 
compensable only if the loss is due to the loss of substance 
of the mandible or maxilla due to trauma or disease, such as 
osteomyelitis, and not due to loss of the alveolar process as 
a result of periodontal disease.  The veteran was found to 
have severe tooth and gum trouble during service.  However, 
there is no reference to trauma or other disease of the 
mandible or maxilla shown during service, and the veteran 
does not appear to so contend.  Based on this set of facts, 
the Board concludes that the remainder of the veteran's teeth 
were removed for a reason other than trauma or disease of the 
mandible or maxilla.  His service-connected loss of teeth is, 
therefore, to be rated as noncompensable per 38 C.F.R. § 
4.150, Diagnostic Code 9913.

Although the veteran's loss of teeth may be considered 
noncompensably service-connected, in this case, the veteran 
is not entitled to one-time treatment pursuant to 38 C.F.R. § 
17.161 (2003).  In other words, the veteran does not meet the 
criteria for treatment under any class as noted hereinabove.  

Because the veteran's dental disability is rated as 
noncompensably disabling, the veteran is eligible for VA 
treatment for his teeth, including new dentures, only if the 
teeth were lost due to combat wounds or service trauma, or if 
he was a prisoner of war.  His service-connected disabilities 
do not produce a combined rating of 100 percent, and he is 
not receiving rehabilitation services.  See 38 C.F.R. § 
17.161 (2003).  

The veteran is also not entitled to a Class II one-time 
treatment under 38 C.F.R. § 17.161(b)(2)(i) (2003).  In the 
case of this veteran, who was discharged in 1967, clearly his 
original 1996 application is untimely (filed more than one 
year after discharge) under the aforementioned eligibility 
category.  

As previously stated, his service medical records are silent 
for any complaints or clinical findings related to a combat 
wound or trauma to the mouth, jaws, or teeth, and he does not 
claim otherwise.  In addition, there is no evidence 
indicating that he was held as a prisoner of war, nor does he 
so claim.

Based on the evidentiary record, the Board finds that the 
veteran's loss of teeth was not due to combat wound or in-
service trauma, and that he was not a prisoner of war during 
service.  Because the statutory requirements for eligibility 
for VA dental treatment are not met, the Board concludes that 
the veteran is not entitled to VA treatment for his 
noncompensable service-connected loss of teeth.

In summary, the evidence establishes that the veteran is 
entitled to noncompensable service connection for the loss of 
teeth.  The appeal is allowed to that extent.  For reasons 
expressed by the Board above, the veteran is not entitled to 
VA outpatient dental treatment, including new dentures, for 
the loss of the teeth.


ORDER

Noncompensable service connection for the loss of teeth is 
granted.

Entitlement to VA outpatient dental treatment for the loss of 
teeth is denied.



REMAND

The veteran asserts that his service-connected bilateral 
hearing loss is severe enough to warrant a compensable 
rating.  In addition, the veteran asserts that his current 
vertigo is secondary to the service-connected bilateral 
hearing loss.  

A.  Increased (compensable) Rating

With regard to the veteran's service-connected hearing loss, 
the evidentiary record contains several audiological reports, 
the latest of which appears to be from December 2002.  At 
that time, the veteran's speech discrimination scores were 
recorded as 100 percent in the right ear and 68 percent in 
the left ear.  In addition, an October 2001 audiological 
report shows speech discrimination scores of 92 percent in 
each ear.  These audiograms are not accompanied by the actual 
written reports of these examinations.  In addition, the 
veteran has indicated that he is evaluated at least annually, 
and the last audiological examination of record is from 
December 2002.  

Other audiological reports seem to show an inconsistency in 
the veteran's discrimination scores.  For example, the April 
2000 audiogram notes discrimination scores of 84 percent in 
the right ear and 100 percent in the left ear.  Audiogram of 
February 2000 shows speech discrimination scores of 76 
percent in the right ear and 100 percent in the left ear.  

In light of the inconsistencies in the aforementioned 
audiological evaluations, the veteran should be re-examined 
to determine the current nature, extent and severity of the 
service-connected bilateral hearing loss.  In addition, all 
outstanding treatment reports should be obtained and 
associated with the claims file.  

B.  Service Connection

The veteran asserts that he has vertigo as a result of his 
service-connected bilateral hearing loss.  

A VA outpatient treatment report from October 2000 notes that 
the veteran's vertigo was probably due to BPPV (benign 
paroxysmal postural vertigo).

The veteran was afforded a VA examination in January 2001.  
The examiner noted a diagnosis of vertigo, but opined that 
the vertigo was most likely not caused by the hearing loss.  
The examiner offered no rationale for this opinion.  

A VA cardiology consultation note from February 2001 noted 
dizziness and vertigo, probably BPV (benign paroxysmal 
vertigo).

At his personal hearing in March 2002, the veteran, through 
his representative, questioned why the VA examiner from 
January 2001 did not substantiate his opinion regarding the 
likely etiology of the vertigo.  The veteran's representative 
also noted that the Merck Manual indicated that people who 
suffered from hearing loss could also suffer from vertigo.  

In light of the veteran's contentions, the veteran should be 
afforded another VA examination to determine the current 
nature and likely etiology of the vertigo.  All pertinent 
treatment records should also be obtained and associated with 
the claims file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now 


codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore inform the veteran of the VCAA, notify 
the veteran as to the laws and regulations governing his 
appeal, provide notice as to the type of evidence necessary 
to substantiate the claims, provide notice of the veteran's 
responsibility to provide evidence, provide notice of the 
actions taken by VA and request that he provide any evidence 
in his possession that pertains to the claims.  

Accordingly, the case is REMANDED for the following action:



1.  The AMC should contact the veteran 
and request that he provide any evidence 
in his possession that pertains to the 
claims, to include any service medical or 
VA treatment records.

2.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available VA and/or 
private medical records concerning 
treatment and/or testing received by the 
veteran for his hearing loss and vertigo, 
not already associated with the claims 
file since May 2001.  This should include 
all audiological examination reports.

3.  The AMC then should schedule the 
veteran for VA audiological and 
otolaryngology examinations to determine 
the current nature and the likely 
etiology of the claimed vertigo as well 
as the current nature, extent and 
severity of the service-connected hearing 
loss.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiners in 
connection with the requested studies.  
The ENT examiner in this regard should 
elicit from the veteran and record a full 
clinical history referable to the 
vertigo.  Based on his/her review of the 
case and examination of the veteran, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran has 
current disability manifested by vertigo, 
due to, or as a result of the service-
connected hearing loss.  A complete 
rationale for any opinion expressed must 
be provided.  



The audiology examiner should determine 
the current nature, extent and severity 
of the hearing loss.  In this regard, the 
examiner should provide a possible 
explanation of the inconsistencies noted 
with respect to the audiograms of 
February 2000, April 2000, October 2001 
and December 2002, located within the 
claims file.  

The examination reports should be 
associated with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the AMC 
must review the veteran's claim.  The AMC 
must ensure that the notification and 
development action requested herein and 
required by the Veterans Claims Assistance 
Act of 2000 and Quartuccio is completed.  
If the benefits sought on appeal remain 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



